 

Exhibit 10.34

 

BR-NPT SPRINGING ENTITY, LLC, as assignor

 

(Borrower)


to

 

ARBOR COMMERCIAL MORTGAGE, LLC, as assignee

 

(Lender)

 

ASSIGNMENT

OF LEASES AND RENTS

 

  Dated: As of December 24, 2013         Location: 16500 North Park Drive,
Southfield, Michigan

 

  Tax Parcel ID# 24-36-128-001 through 24-36-128-331   County: Oakland

 

PREPARED BY AND UPON
RECORDATION RETURN TO:

 

Winston & Strawn LLP

200 Park Avenue

New York, New York 10166
Attn: Corey Tessler, Esq.

 

 

 

 

ASSIGNMENT OF LEASES AND RENTS

 

THIS ASSIGNMENT OF LEASES AND RENTS (this "Assignment") is made as of the 24th
day of December, 2013 by BR-NPT SPRINGING ENTITY, LLC, a Delaware limited
liability company, as assignor, having its principal place of business at c/o
Bluerock Real Estate, L.L.C., 712 Fifth Avenue, 9th Floor, New York, New York
10019 ("Borrower"), to ARBOR COMMERCIAL MORTGAGE, LLC, a New York limited
liability company as assignee, having an address at 333 Earle Ovington
Boulevard, Uniondale, New York 11553 (together with its successors and/or
assigns, "Lender").

 

WITNESSETH:

 

A.           This Assignment is given in connection with a loan in the principal
sum of ELEVEN MILLION FIVE HUNDRED THOUSAND AND N0/100 DOLLARS ($11,500,000.00)
(the "Loan") made by Lender to Borrower pursuant to that certain Loan Agreement
dated as of the date hereof between Borrower and Lender (as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time, the "Loan Agreement "), and evidenced by that certain Promissory Note
dated the date hereof made by Borrower to Lender (as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time, the
"Note"). Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Loan Agreement.

 

B.            The Note is secured by that certain Mortgage dated the date hereof
made by Borrower for the benefit of Lender (as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time, the
"Mortgage"), encumbering, as a first mortgage lien thereon, those certain units
of the condominium regime set forth in Exhibit A attached hereto and
incorporated herein by this reference (collectively, the "Units") of North Park
Towers, a condominium in the County of Oakland, State of Michigan (the
"Condominium Regime"), according to the Master Deed for North Park Towers dated
May 23, 1980 and recorded in Liber 7794, Page 337, Oakland County Records (as
amended, supplemented and/or modified, collectively, the "Condominium
Declaration" ), together with appurtenant parking spaces and undivided
percentage interests in and to the Common Elements (as defined in the
Condominium Declaration), and all other rights, titles and hereditaments
attributable to the Units, all as more particularly described on Exhibit A
(collectively, the "Premises"), and the buildings, structures, fixtures,
additions, enlargements, extensions, modifications, repairs, replacements and
improvements now or hereafter erected or located on the Premises, including,
without limitation any such structures, buildings and improvements constituting
the Units (collectively, the "Property").

 

C.            Borrower has agreed to execute and deliver this Assignment to
further secure the payment and performance of all of the Obligations under the
Note, the Loan Agreement and the other Loan Documents.

 

D.            This Assignment is given pursuant to the Loan Agreement, and
payment, fulfillment, and performance by Borrower of its obligations thereunder
and under the other Loan Documents is secured hereby, and each and every term
and provision of the Loan Agreement and the Note, including the rights,
remedies, obligations, covenants, conditions, agreements, indemnities,
representations and warranties therein, are hereby incorporated by reference
herein as though set forth in full and shall be considered a part of this
Assignment.

 

2

 

 

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Assignment:

 

ARTICLE 1

ASSIGNMENT

 

Section 1.1 Property Assigned. Borrower hereby absolutely and unconditionally
assigns and grants to Lender the following property, rights, interests and
estates, now owned or hereafter acquired by Borrower:

 

(a)          Leases. All leases, subleases or subsubleases, lettings, licenses,
concessions or other agreements (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of the Property, and
every modification, amendment or other agreement relating to such leases,
subleases, subsubleases, or other agreements entered into in connection with
such leases, subleases, subsubleases, or other agreements and every guarantee of
the performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto, heretofore or hereafter
entered into, whether before or after the filing by or against Borrower of any
petition for relief under 11 U.S.C. §101 et seq., as the same may be amended
from time to time (the "Bankruptcy Code") (collectively, the "Leases"), together
with any extension, renewal or replacement of same. This Assignment of existing
and future Leases and other agreements being effective without any further or
supplemental assignment documents.

 

(b)          Rents. All Rents, which term shall include Rents paid or accruing
before or after the filing by or against Borrower of any petition for relief
under the Bankruptcy Code.

 

(c)          Bankruptcy Claims. All of Borrower's claims and rights (the
"Bankruptcy Claims") to the payment of damages arising from any rejection by a
lessee of any Lease under the Bankruptcy Code.

 

(d)          Lease Guaranties. All of Borrower's right, title and interest in,
and claims under, any and all lease guaranties, letters of credit and any other
credit support (individually, a "Lease Guaranty", and collectively, the "Lease
Guaranties") given by any guarantor in connection with any of the Leases or
leasing commissions (individually, a "Lease Guarantor", and collectively, the
"Lease Guarantors") to Borrower.

 

(e)          Proceeds. All proceeds from the sale or other disposition of the
Leases, the Rents, the Lease Guaranties and/or the Bankruptcy Claims.

 

(f)           Other. All rights, powers, privileges, options and other benefits
of Borrower as the lessor under any of the Leases and the beneficiary under any
of the Lease Guaranties, including, without limitation, the immediate and
continuing right to make claims for, and to receive, collect and acknowledge
receipt for all Rents payable or receivable under the Leases and all sums
payable under the Lease Guaranties or pursuant thereto (and to apply the same to
the payment of the Debt or the Other Obligations), and to do all other things
which Borrower or any lessor is or may become entitled to do under any of the
Leases or Lease Guaranties.

 

3

 

 

(g)          Entry. The right, subject to the provisions of the Loan Agreement,
at Lender's option, upon revocation of the license granted herein, to enter upon
the Property in person, by agent or by court-appointed receiver, to collect the
Rents.

 

(h)          Power Of Attorney. Borrower's irrevocable power of attorney,
coupled with an interest, to take any and all of the actions set forth in
Section 3.1 of this Assignment, and any or all other actions designated by
Lender for the proper management and preservation of the Property.

 

(i)           Other Rights And Agreements. Any and all other rights of Borrower
in and to the items set forth in subsections (a) through (h) above, and all
amendments, modifications, replacements, renewals and substitutions thereof.

 

ARTICLE 2

TERMS OF ASSIGNMENT

 

Section 2.1     Present Assignment and License Back. It is intended by Borrower
that this Assignment constitute a present, absolute assignment of the Leases,
Rents, Lease Guaranties and Bankruptcy Claims, and not an assignment for
additional security only. Nevertheless, subject to the terms of this Section 2.1
and the terms of the Loan Agreement and the Cash Management Agreement, Lender
grants to Borrower a revocable license to collect, receive, use and enjoy the
Rents, as well as any sums due under the Lease Guaranties. Borrower shall hold
the Rents, as well as all sums received pursuant to any Lease Guaranty, or a
portion thereof sufficient to discharge all current sums due on the Obligations,
in trust for the benefit of Lender for use in the payment of such sums.

 

Section 2.2     Notice to Lessees. Borrower hereby authorizes and directs the
lessees named in the Leases, any other future lessees or occupants of the
Property and all Lease Guarantors to pay over to Lender or to such other party
as Lender directs all Rents and all sums due under any Lease Guaranties, upon
receipt from Lender of written notice to the effect that Lender 1s then the
holder of this Assignment; provided, however, Lender may only send such notices,
and take such actions relative to such Rents and sums due under any Lease
Guaranties, as are expressly permitted relative thereto pursuant to the terms of
the Loan Agreement and the Cash Management Agreement. Such Rents shall be
disbursed and/or applied in accordance with the terms of the Loan Agreement and
the Cash Management Agreement.

 

Section 2.3     Incorporation by Reference. All representations, warranties,
covenants, conditions and agreements contained in the Loan Agreement and the
other Loan Documents, as the same may be modified, renewed, substituted or
extended from time to time, are hereby made a part of this Assignment to the
same extent and with the same force as if fully set forth herein.

 

4

 

 

ARTICLE 3

REMEDIES

 

Section 3.1     Remedies of Lender. Upon or at any time after the occurrence and
during the continuance of an Event of Default, the license granted to Borrower
in Section 2.1 of this Assignment shall automatically be revoked and Lender
shall immediately be entitled to possession of all Rents and all sums due under
any Lease Guaranties, whether or not Lender enters upon or takes control of the
Property. In addition, Lender may, at its option, without waiving any Event of
Default, without regard to the adequacy of the security for the Obligations,
either in person or by agent, nominee or attorney, with or without bringing any
action or proceeding, or by a receiver appointed by a court, dispossess Borrower
and its agents and servants from the Property, without liability for trespass,
damages or otherwise and exclude Borrower and its agents or servants wholly
therefrom, and take possession of the Property and all books, records and
accounts relating thereto, and have, hold, manage, lease and operate the
Property on such terms and for such period of time as Lender may deem proper
and, either with or without taking possession of the Property, in its own name,
demand, sue for or otherwise collect and receive all Rents and all sums due
under all Lease Guaranties, including, without limitation, those past due and
unpaid (with all such Rents and all sums due under any Lease Guaranties to be
deposited into the Clearing Account to the extent and as required by the terms
of the Loan Agreement and the Clearing Account Agreement), with full power to
make from time to time all alterations, renovations, repairs or replacements
thereto or thereof as Lender may deem proper. In addition, upon the occurrence
and during the continuance of an Event of Default, Lender, at its option, may
(1) complete any construction on the Property in such manner and form as Lender
deems advisable, (2) exercise all rights and powers of Borrower, including,
without limitation, the right to negotiate, execute, cancel, enforce or modify
Leases, obtain and evict tenants, and demand, sue for, collect and receive all
Rents from the Property and all sums due under any Lease Guaranties (with all
such Rents and all sums due under any Lease Guaranties to be deposited into the
Clearing Account to the extent and as required by the terms of the Loan
Agreement and the Clearing Account Agreement), and/or (3) either (i) require
Borrower to pay monthly in advance to Lender or to any receiver appointed to
collect the Rents the fair and reasonable rental value for the use and occupancy
of such part of the Property as may be in the possession of Borrower, or (ii)
require Borrower to vacate and surrender possession of the Property to Lender or
to such receiver and, in default thereof, Borrower may be evicted by summary
proceedings or otherwise.

 

Section 3.2     Other Remedies. Nothing contained in this Assignment and no act
done or omitted by Lender pursuant to the power and rights granted to Lender
hereunder shall be deemed to be a waiver by Lender of its rights and remedies
under the Loan Agreement, the Note, the Mortgage or the other Loan Documents,
and this Assignment is made and accepted without prejudice to any of the rights
and remedies possessed by Lender under the terms thereof. The right of Lender to
collect the Obligations and to enforce any other security therefor held by it
may be exercised by Lender either prior to, simultaneously with, or subsequent
to any action taken by it hereunder. Borrower hereby absolutely, unconditionally
and irrevocably waives any and all rights to assert any setoff, counterclaim or
crossclaim of any nature whatsoever with respect to the Obligations of Borrower
under this Assignment, the Loan Agreement, the Note, the other Loan Documents or
otherwise with respect to the Loan in any action or proceeding brought by Lender
to collect same, or any portion thereof, or to enforce and realize upon the lien
and security interest created by this Assignment, the Loan Agreement, the Note,
the Mortgage or any of the other Loan Documents (provided, however, that the
foregoing shall not be deemed a waiver of Borrower's right to assert any
compulsory counterclaim if such counterclaim is compelled under local law or
rule of procedure, nor shall the foregoing be deemed a waiver of Borrower's
right to assert any claim which would constitute a defense, setoff, counterclaim
or crossclaim of any nature whatsoever against Lender in any separate action or
proceeding).

 



5

 

 

Section 3.3     Other Security. Lender may (i) take or release other security
for the payment and performance of the Obligations, (ii) release any party
primarily or secondarily liable therefor, and/or (iii) apply any other security
held by it to the payment and performance of the Obligations, in each instance,
without prejudice to any of its rights under this Assignment.

 

Section 3.4     Non-Waiver. The exercise by Lender of the option granted it in
Section 3.1 of this Assignment and the collection of the Rents and the sums due
under the Lease Guaranties and the application thereof as provided in the Loan
Documents shall not be considered a waiver of any Default or Event of Default by
Borrower under the Note, the Loan Agreement, the Mortgage, this Assignment or
the other Loan Documents. The failure of Lender to insist upon strict
performance of any term hereof shall not be deemed to be a waiver of any term of
this Assignment. Borrower shall not be relieved of Borrower's obligations
hereunder by reason of (a) the failure of Lender to comply with any request of
Borrower or any other party to take any action to enforce any of the provisions
hereof or of the Loan Agreement, the Note or the other Loan Documents, (b) the
release, regardless of consideration, of the whole or any part of the Property,
or (c) any agreement or stipulation by Lender extending the time of payment or
otherwise modifying or supplementing the terms of this Assignment, the Loan
Agreement, the Note or the other Loan Documents. Lender may resort for the
payment and performance of the Obligations to any other security held by Lender
in such order and manner as Lender, in its sole discretion, may elect. Lender
may take any action to recover the Obligations, or any portion thereof, or to
enforce any covenant hereof without prejudice to the right of Lender thereafter
to enforce its rights under this Assignment. The rights of Lender under this
Assignment shall be separate, distinct and cumulative and none shall be given
effect to the exclusion of the others. No act of Lender shall be construed as an
election to proceed under any one provision herein to the exclusion of any other
provision.

 

Section 3.5     Bankruptcy.

 

(a)         Upon or at any time after the occurrence and during the continuance
of an Event of Default, Lender shall have the right to proceed in its own name
or in the name of Borrower in respect of any claim, suit, action or proceeding
relating to the rejection of any Lease, including, without limitation, the right
to file and prosecute, to the exclusion of Borrower, any proofs of claim,
complaints, motions, applications, notices and other documents, in any case in
respect of the lessee under such Lease under the Bankruptcy Code.

 

6

 

 

(b)          If there shall be filed by or against Borrower a petition under the
Bankruptcy Code, and Borrower, as lessor under any Lease, shall determine to
reject such Lease pursuant to Section 365(a) of the Bankruptcy Code, then
Borrower shall give Lender not less than ten (10) days' prior notice of the date
on which Borrower shall apply to the bankruptcy court for authority to reject
such Lease. Lender shall have the right, but not the obligation, to serve upon
Borrower within such ten (10) day period a notice stating that (i) Lender
demands that Borrower assume and assign the Lease to Lender pursuant to Section
365 of the Bankruptcy Code, and (ii) Lender covenants to cure or provide
adequate assurance of future performance under the Lease. If Lender serves upon
Borrower the notice described in the preceding sentence, Borrower shall not seek
to reject the Lease and shall comply with the demand provided for in clause (i)
of the preceding sentence within thirty (30) days after Lender's notice shall
have been given, subject to the performance by Lender of the covenant provided
for in clause (ii) of the preceding sentence.

 

ARTICLE 4

NO LIABILITY, FURTHER ASSURANCES

 

Section 4.1     No Liability of Lender. This Assignment shall not be construed
to bind Lender to the performance of any of the covenants, conditions or
provisions contained in any Lease or Lease Guaranty or otherwise impose any
obligation upon Lender. Lender shall not be liable for any loss sustained by
Borrower resulting from Lender's failure to let the Property after an Event of
Default or from any other act or omission of Lender in managing the Property
after an Event of Default unless such loss is caused by the willful misconduct
or bad faith of Lender. Lender shall not be obligated to perform or discharge
any obligation, duty or liability under the Leases or any Lease Guaranties or
under or by reason of this Assignment and Borrower shall indemnify Lender for,
and hold Lender harmless from, (a) any and all liability, loss or damage which
may or might be incurred under the Leases, any Lease Guaranties or under or by
reason of this Assignment, and (b) any and all claims and demands whatsoever,
including the defense of any such claims or demands which may be asserted
against Lender by reason of any alleged obligations and undertakings on its part
to perform or discharge any of the terms, covenants or agreements contained in
the Leases or any Lease Guaranties, unless caused by the willful misconduct or
bad faith of Lender. Should Lender incur any such liability, the amount thereof,
including costs, expenses and reasonable attorneys' fees and costs, shall be
secured by this Assignment and by the Mortgage and the other Loan Documents and
Borrower shall reimburse Lender therefor immediately upon demand and upon the
failure of Borrower so to do Lender may, at its option, declare the Obligations
to be immediately due and payable. This Assignment shall not operate to place
any obligation or liability for the control, care, management or repair of the
Property upon Lender, nor for the carrying out of any of the terms and
conditions of the Leases or any Lease Guaranties; nor shall it operate to make
Lender responsible or liable for any waste committed on the Property by the
tenants or any other parties, or for any dangerous or defective condition of the
Property, including, without limitation, the presence of any Hazardous
Substances (as defined in the Environmental Indemnity), or for any negligence in
the management, upkeep, repair or control of the Property resulting in loss or
injury or death to any tenant, licensee, employee or stranger.

 

Section 4.2     No Mortgagee In Possession. Nothing herein contained shall be
construed as constituting Lender a "mortgagee in possession" in the absence of
the taking of actual possession of the Property by Lender. In the exercise of
the powers herein granted Lender, no liability shall be asserted or enforced
against Lender, all such liability being expressly waived and released by
Borrower.

 

7

 

 

Section 4.3     Further Assurances. Borrower will, at the cost of Borrower, and
without expense to Lender, do, execute, acknowledge and deliver all and every
such further acts, conveyances, assignments, notices of assignments, transfers
and assurances as Lender shall, from time to time, reasonably require for the
better assuring, conveying, assigning, transferring and confirming unto Lender
the property and rights hereby assigned or intended now or hereafter so to be,
or which Borrower may be or may hereafter become bound to convey or assign to
Lender, or for carrying out the intention or facilitating the performance of the
terms of this Assignment or for filing, registering or recording this Assignment
and, on demand, will execute and deliver, and hereby authorizes Lender to
execute in the name of Borrower to the extent Lender may lawfully do so, one or
more financing statements, chattel mortgages or comparable security instruments,
to evidence more effectively the lien and security interest hereof in and upon
the Leases.

 

ARTICLE 5

MISCELLANEOUS PROVISIONS

 

Section 5.1     Conflict of Terms. In case of any conflict between the terms of
this Assignment and the terms of the Loan Agreement, the terms of the Loan
Agreement shall prevail.

 

Section 5.2     No Oral Change. This Assignment and any provisions hereof may
not be modified, amended, waived, extended, changed, discharged or terminated
orally, or by any act or failure to act on the part of Borrower or Lender, but
only by an agreement in writing signed by the party(ies) against whom the
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

 

Section 5.3     General Definitions. Unless the context clearly indicates a
contrary intent or unless otherwise specifically provided herein, words used in
this Assignment may be used interchangeably in the singular or plural form, and
the word "Borrower" shall mean "each Borrower and any subsequent owner or owners
of the Property or any part thereof or interest therein," the word "Lender"
shall mean "Lender and any subsequent holder of the Note,'' the word "Note"
shall mean "the Note and any other evidence of indebtedness secured by the Loan
Agreement,'' the word "Property" shall include any portion of the Property and
any interest therein, and the phrases "attorneys' fees", "legal fees" and
"counsel fees" shall include any and all attorneys', paralegal and law clerk
fees and disbursements, including, but not limited to, fees and disbursements at
the pre-trial, trial and appellate levels, incurred or paid by Lender in
protecting its interest in the Property, the Leases and/or the Rents and/or in
enforcing its rights hereunder. Whenever the context may require, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms.

 

Section 5.4     Inapplicable Provisions. If any provision of this Assignment is
held to be illegal, invalid or unenforceable under present or future laws
effective during the term of this Assignment, such provision shall be fully
severable and this Assignment shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Assignment, and the remaining provisions of this Assignment shall remain in full
force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Assignment, unless such
continued effectiveness of this Assignment, as modified, would be contrary to
the basic understandings and intentions of the parties as expressed herein.

 

 

8

 

 

Section 5.5     Governing Law; Jurisdiction; Service of Process. WITH RESPECT TO
MATTERS RELATING TO THE CREATION, PERFECTION AND PROCEDURES RELATING TO THE
ENFORCEMENT OF THIS ASSIGNMENT, THIS ASSIGNMENT SHALL BE GOVERNED BY, AND BE
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE IN WHICH THE PROPERTY IS
LOCATED, IT BEING UNDERSTOOD THAT, EXCEPT AS EXPRESSLY SET FORTH ABOVE IN THIS
PARAGRAPH AND TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW
OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES SHALL
GOVERN ALL MATTERS RELATING TO THIS ASSIGNMENT AND THE OTHER LOAN DOCUMENTS AND
ALL OF THE INDEBTEDNESS OR OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. ALL
PROVISIONS OF THE LOAN AGREEMENT INCORPORATED HEREIN BY REFERENCE SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES, AS SET FORTH IN THE GOVERNING
LAW PROVISION OF THE LOAN AGREEMENT.

 

Section 5.6    Termination of Assignment. Upon the termination or reconveyance
of the Mortgage, this Assignment shall become and be void and of no effect.

 

Section 5.7     Notices. All notices or other written communications hereunder
shall be delivered in accordance with Section 10.6 of the Loan Agreement.

 

Section 5.8     WAIVER OF TRIAL BY JURY. BORROWER HEREBY AGREES NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND FOREVER WAIVES ANY
RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST, WITH REGARD TO THIS ASSIGNMENT, THE NOTE, THE MORTGAGE OR THE
OTHER LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY BORROWER AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER.

 

Section 5.9     Exculpation. The provisions of Section 10.1 of the Loan
Agreement are hereby incorporated by reference into this Assignment to the same
extent and with the same force as if fully set forth herein.

 

9

 

 

Section 5.10   Successors and Assigns. This Assignment shall be binding upon and
shall inure to the benefit of Borrower and Lender and their respective
successors and permitted assigns forever. Lender shall have the right to assign
or transfer its rights under this Assignment in connection with any assignment
of the Loan and the Loan Documents. Any assignee or transferee of Lender shall
be entitled to all the benefits afforded to Lender under this Assignment.
Borrower shall not have the right to assign or transfer its rights or
obligations under this Assignment without the prior written consent of Lender,
as provided in the Loan Agreement, and any attempted assignment without such
consent shall be null and void.

 

Section 5.1    Headings, Etc. The headings and captions of the various
paragraphs of this Assignment are for convenience of reference only and are not
to be construed as defining or limiting, in any way, the scope or intent of the
provisions hereof.

 

Section 5.12   Recitals. The recitals hereof are a part hereof, form a basis for
this Assignment and shall be considered prima facie evidence of the facts and
documents referred to therein.

 

ARTICLE 6

STATE-SPECIFIC PROVISIONS

 

Section 6.1 In the event of any inconsistencies between the terms and conditions
of this Article 6 and the other terms and provisions of this Assignment, the
terms and conditions of this Article 6 shall control and be binding.

 

Section 6.1     Recording Statute. The provisions set forth in this Assignment
are not intended to evidence an additional recordable event, as may be
proscribed by Act 459 of the Public Acts of Michigan of 1996, but rather are
included in this Assignment for purposes of complying with applicable law.
Notwithstanding the title of this document to the contrary, it is acknowledged
by Borrower that this document grants to Lender an assignment of leases and
rents as provided herein, Borrower recognizing and acknowledging that under the
recording statute of the State of Michigan MCLA §565.201(3), a document to be
recorded with a Register of Deeds in the State of Michigan shall not purport to
evidence more than one recordable event. All references in any other Loan
Document to either an "Assignment of Leases and Rents" or an "Assignment of
Leases" shall be deemed a reference to this Assignment.

 

Section 6.2     Lender's Rights. Lender shall also be entitled to all the rights
and remedies conferred by Act No. 210 of the Michigan Public Acts of 1953, as
amended by Act N o. 151 of the Michigan Public Acts of 1966 (MCLA §554.231, et
seq.), and Act No. 228 of the Public Acts of Michigan of 1925 (MCLA §554.211, et
seq.), and Act No. 66 of the Michigan Public Acts of 1956 (MCLA §565.81, et
seq.).

 

Section 6.3     Notice of Absolute Assignment. BORROWER ACKNOWLEDGES AND AGREES
THAT THE ASSIGNMENT OF RENTS TO LENDER UNDER THIS ASSIGNMENT IS AND IS INTENDED
TO BE AN ABSOLUTE PRESENT ASSIGNMENT OF RENTS PURSUANT TO AND TO THE EXTENT
PERMITTED BY MCLA §554.231 ET SEQ., MCLA §565.81 ET SEQ., AND, TO THE EXTENT
APPLICABLE, MCLA §554.211 ET SEQ.

 

10

 

 

IN WITNESS WHEREOF, Borrower has executed this Assignment the day and year first
above written.

 

  BORROWER:       BR-NPT SPRINGING ENTITY, LLC,   a Delaware limited liability
company       By: BR-North Park Towers, LLC,     a Delaware limited liability
company,     its manager           By: /s/ Jordan Ruddy       Name: Jordan Ruddy
      Title: Authorized Signatory

 

Signature page to Assignment of Leases and Rents - North Park Towers



 

 

 

 

State of New York                      )   )ss County of New
York                  )

 

The foregoing instrument was acknowledged before me this 23rd day of December ,
2013,

by Jordan Ruddy, an individual, who is an authorized signatory of BR-North Park
Towers, LLC,

a Delaware limited liability company, which is the manager of BRT-NPT Springing
Entity, LLC,

a Delaware limited liability company.

 

    /s/ Dale Pozzi , Notary Public       New York County,  NY  

 

My Commission Expires:

 

DALE POZZI   NOTARY PUBLIC-STATE OF NEW YORK.   No. 01 P06275397   Qualified In
New York County   My Commission Expires January 28, 2017       DALE POZZI  
NOTARY PUBLIC-STATE OF NEW YORK.   No. 01 P06275397   Qualified In New York
County   My Commission Expires January 28, 2017  

 

Notary page to Assignment of Leases and Rents - North Park Towers

 

 

 

 

EXHIBIT A

 

LEGAL DESCRIPTION OF PROPERTY

 

All that certain lot, piece or parcel of land, with the buildings and
improvements thereon erected, situate, lying and being in the City of
Southfield, County of Oakland, State of Michigan.

 

Units 1 through 331, both inclusive, being all of the Units of North Park Towers
Condominium, according to the Master Deed recorded in Liber 7794 on Pages 337
through 412, inclusive, Oakland County Records, and designated as Oakland County
Condominium Subdivision Plan No. 305, together with rights in General Common
Elements, and Limited Common Elements as set forth in the above Master Deed and
as described in Act 229 of the Public Acts of 1963, and Act 59 of the Public
Acts of 1978, as amended.

 

NOTE: Being Parcel No. 24-36-128-001 thru 24-36-128-331, of the City of
Southfield, County of Oakland. Commonly known by street address 16500 North Park
Drive, Southfield, Michigan.

 

 

 